EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm The Board of DirectorsPrimerica, Inc.: We consent to the incorporation by reference in the registration statement Nos. 333-165834 and 333-176508 on Form S-8 of Primerica, Inc. of our reports dated February 25, 2016, with respect to the consolidated balance sheets of Primerica, Inc. and subsidiaries as of December31, 2015 and 2014, and the related consolidated statements of income, comprehensive income, stockholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2015, and all related financial statement schedules, and the effectiveness of internal control over financial reporting as of December 31, 2015, which reports appear in the December31, 2015 annual report on Form 10-K of Primerica, Inc. /s/ KPMG LLP
